Exhibit 10.1

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT is made as of June 26, 2013 by and among Annaly
Management Company LLC, a Delaware limited liability company (together with its
permitted assignees, the “Manager”), ANNALY CAPITAL MANAGEMENT, INC., a Maryland
corporation (the “Company”), and each Subsidiary (as defined below) of the
Company that becomes a party to the Agreement (as defined below) pursuant to
Section 29, and shall become effective and binding on the Manager and the
Company as of July 1, 2013 (the “Effective Date”).  

WHEREAS, the Company has elected to be taxed as a “real estate investment trust”
(“REIT”) as defined under the Internal Revenue Code of 1986, as amended (the
“Code”); and

WHEREAS, the Company and the Subsidiaries each desire to retain the Manager to
provide investment advisory services to the Company and the Subsidiaries on the
terms and conditions hereinafter set forth, and the Manager wishes to be
retained to provide such services.  

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

SECTION 1.  DEFINITIONS. The following terms have the following meanings
assigned to them:

(a)  “Affiliate” means (i) any Person directly or indirectly controlling,
controlled by, or under common control with such other Person, (ii) any
executive officer, general partner or employee of such other Person, (iii) any
member of the board of directors or board of managers (or bodies performing
similar functions) of such Person, and (iv) any legal entity for which such
Person acts as an executive officer or general partner.

(b)  “Agreement” means this Management Agreement, as amended from time to
time.  

(c)  “Assets” means the assets of the Company and the Subsidiaries.

(d)  “Bankruptcy” means, with respect to any Person, (a) the filing by such
Person of a voluntary petition seeking liquidation, reorganization, arrangement
or readjustment, in any form, of its debts under Title 11 of the United States
Code or any other federal, state or foreign insolvency law, or such Person’s
filing an answer consenting to or acquiescing in any such petition, (b) the
making by such Person of any assignment for the benefit of its creditors, (c)
the expiration of sixty (60) days after the filing of an involuntary petition
under Title 11 of the Unites States Code, an application for the appointment of
a receiver for a material portion of the assets of such Person, or an
involuntary petition seeking liquidation, reorganization, arrangement or
readjustment of its debts under any other federal, state or foreign insolvency
law, provided that the same shall not have been vacated, set aside or stayed
within such 60-day period or (d) the entry against it of a final and
non-appealable order for relief under any bankruptcy, insolvency or similar law
now or hereinafter in effect.

(e)  “Board of Directors” means the Board of Directors of the Company.

1

--------------------------------------------------------------------------------





(f)   “Code” has the meaning set forth in the recitals of the Agreement.

(g)  “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

(h)  “Company” has the meaning set forth in the preamble of the Agreement.

(i)  “Company Account” has the meaning set forth in Section 5 of the
Agreement.   

(j)  “Company Executive Officer” means the Company’s Chief Executive Officer,
President, Chief Operating Officer, Chief Financial Officer, and Chief Legal
Officer of the Company.

(k)  “Company Indemnified Party” has the meaning set forth in Section 11(b) of
the Agreement.   

(l)  “Effective Termination Date” has the meaning set forth in Section 13(a) of
the Agreement.

(m)  “Excess Funds” has the meaning set forth in Section 2(m) of the
Agreement.   

(n)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.  

(o)  “Expenses” has the meaning set forth in Section 9 of the Agreement.   

(p)  “GAAP” means generally accepted accounting principles, as applied in the
United States.  

(q)  “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.  

(r)  “Guidelines” has the meaning set forth in Section 2(b)(i) of the Agreement.

(s)  “Indemnitee” has the meaning set forth in Section 11(b) of the
Agreement.   

(t)  “Indemnitor” has the meaning set forth in Section 11(c) of the
Agreement.   

(u)  “Independent Directors” means the members of the Board of Directors who are
not officers or employees of the Manager or any Person directly or indirectly
controlling or controlled by the Manager, and who are otherwise “independent” in
accordance with the Company’s Governing Instruments and, if applicable, the
rules of any national securities exchange on which the Common Stock is listed.  

(v)  “Initial Term” has the meaning set forth in Section 13(a) of the Agreement.

(w)  “Investment Company Act” means the Investment Company Act of 1940, as
amended.

2

--------------------------------------------------------------------------------





(x)  “Management Fee” means a management fee, payable (in cash) monthly in
arrears, in an amount equal to one-twelfth of 1.05% of the Opening Stockholders’
Equity Balance, as adjusted by the Manager in the following manner:

(A)       at the end of a calendar month to reflect any changes that result from
any of the events specified in clause (A) in the definition of “Stockholders'
Equity” during such calendar month from the Opening Stockholders’ Equity
Balance; and

(B)       at the end of a calendar quarter to reflect any changes that result
from the components specified in clauses (B), (C) or (D) in the definition of
“Stockholders’ Equity” for such calendar quarter from the Opening Stockholders’
Equity Balance.

Since the Management Fee is to be paid monthly, and the components of
Stockholders’ Equity specified in clauses (B), (C) and (D) will not be known
until the end of the quarter in question, the Manager shall use the prior
quarter’s value as an estimate for each monthly payment and will effect a
reconciliation at the end of the quarter, so that the actual Management Fee paid
for each quarter will be based on the values of the components specified in
clauses (B), (C) and (D) at the end of that particular quarter.

(y)  “Manager” has the meaning set forth in the preamble of the Agreement.  

(z)  “Manager Indemnified Party” has the meaning set forth in Section 11(a) of
the Agreement.

(aa)  “Monitoring Services” has the meaning set forth in Section 2(b) of the
Agreement.

(bb)  “Notice of Proposal to Negotiate” has the meaning set forth in Section
13(a) of the Agreement.

(cc)  “NYSE” means the New York Stock Exchange LLC.

(dd)  “Opening Stockholders’ Equity Balance” means Stockholders’ Equity at the
end of the most recently completed calendar quarter.

(ee)  “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.  

(ff)  “Portfolio Management Services” has the meaning set forth in Section 2(b)
of the Agreement.

(gg)   “Qualified REIT Subsidiary” has the meaning set forth in Section
856(i)(2) of the Code.

(hh)  “REIT” has the meaning set forth in the recitals of the Agreement.

3

--------------------------------------------------------------------------------



(ii)  “Renewal Term” has the meaning set forth in Section 13(a) of the
Agreement.

(jj)   “Sale of the Manager” means the occurrence of any of the following:

(A)       the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Manager, taken as
a whole, to any Person; or

(B)       the acquisition by any Person or group other than any of the Manager’s
employees (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act),  in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the voting capital interests of the Manager or 50% or
more of the total market value of the capital interests of the Manager.

(kk)   “Securities Act” means the Securities Act of 1933, as amended.

(ll)  “Stockholders’ Equity” means:

(A)       the sum of the net proceeds from any issuances of the Company’s equity
securities since inception less any amount that the Company pays for repurchases
of its equity securities (determined as of the most recent month end), plus

(B)       the Company’s consolidated retained earnings at the end of the most
recently completed calendar quarter (without taking into account any non-cash
equity compensation expense incurred in current or prior periods), less

(C)       any unrealized gains, losses or other items that do not affect
realized net income as of the most recently completed calendar quarter as
adjusted to exclude

(D)       one-time events pursuant to changes in GAAP and certain non-cash
charges after discussions between the Manager and the Company’s  Independent
Directors and approved by a majority of the Company’s  Independent Directors.

 (mm)  “Subsidiary” means any subsidiary of the Company; any partnership, the
general partner of which is the Company or any                      subsidiary
of the Company; and any limited liability company, the managing member of which
is the Company or any subsidiary of the                      Company.

(nn)  “Taxable REIT Subsidiary” has the meaning set forth in Section 856(l) of
the Code.  

(oo)  “Termination Notice” has the meaning set forth in Section 13(a) of the
Agreement.

(pp)  “Treasury Regulations” means the regulations promulgated under the Code
from time to time, as amended.

4

--------------------------------------------------------------------------------





SECTION 2.  APPOINTMENT AND DUTIES OF THE MANAGER.  

   (a)  The Company and each Subsidiary that becomes a party to this Agreement
each hereby appoints the Manager to manage the Assets of the Company and each
Subsidiary that becomes a party to this Agreement subject to the further terms
and conditions set forth in this Agreement, and the Manager hereby agrees to use
its commercially reasonable efforts to perform each of the duties set forth
herein.  Unless otherwise provided, the appointment gives the Manager
discretionary authority over the Assets and in the performance of the Portfolio
Management Services, as defined below.  The appointment of the Manager shall be
exclusive to the Manager except to the extent that the Manager otherwise agrees,
in its sole and absolute discretion, and except to the extent that the Manager
elects, pursuant to the terms of this Agreement, to cause the duties of the
Manager hereunder to be provided by third parties.  

   (b)  The Manager, in its capacity as manager of the Assets and the day-to-day
operations of the Company and its Subsidiaries, at all times will be subject to
the supervision of the Company’s Board of Directors and will have only such
functions and authority as the Company and its Subsidiaries may delegate to it
including, without limitation, the functions and authority identified herein and
delegated to the Manager hereby. The Manager will be responsible for the
day-to-day operations of the Company and its Subsidiaries and will perform (or
cause to be performed) such services and activities relating to the Assets and
operations of the Company and its Subsidiaries as may be appropriate, including,
without limitation:

       (i)  serving as consultant for the Company and its Subsidiaries with
respect to the periodic review of the investment criteria and parameters for the
Assets, borrowings and operations, any modifications to which shall be approved
by a majority of the Independent Directors (such policy guidelines as initially
approved and attached hereto as Exhibit A, as the same may be modified with such
approval, the “Guidelines”), and other policies for approval by the Board of
Directors;

      (ii)  investigating, analyzing and selecting possible asset acquisition
opportunities and acquiring, financing, retaining, selling, restructuring, or
disposing of Assets consistent with the Guidelines;

     (iii)  with respect to prospective purchases, sales, or exchanges of
Assets, conducting negotiations, on behalf of the Company and its Subsidiaries,
with sellers and purchasers and their respective agents, representatives and
investment bankers;

      (iv)  advising the Board of Directors with respect to alternative forms of
capital raising;

       (v)  negotiating and entering into, on behalf of the Company and its
Subsidiaries, repurchase agreements, securitizations, commercial paper, CDOs,
interest rate swap agreements, warehouse facilities and other agreements and
instruments required for the Company and its Subsidiaries to conduct its
business;

      (vi)  engaging and supervising, on behalf of the Company and its
Subsidiaries, and at the Company’s expense, independent contractors which
provide investment banking, mortgage brokerage, securities brokerage, other
financial services, due diligence services, underwriting review services, and
all other services as may be required relating to the Company’s and the
Subsidiaries’ operations or Assets (or potential Assets);

5

--------------------------------------------------------------------------------



     (vii)  advising the Company and its Subsidiaries on, preparing, negotiating
and entering into, on the Company’s behalf, applications and agreements relating
to programs established by the U.S. Government or other governments;

    (viii)  coordinating and managing operations of any joint venture or
co-investment interests held by the Company and its Subsidiaries and conducting
all matters with the joint venture or co-investment partners;

      (ix)  providing executive and administrative personnel, office space and
office services required in rendering services to the Company and its
Subsidiaries;

       (x)  administering the day-to-day operations of the Company and its
Subsidiaries and performing and supervising the performance of such other
administrative functions necessary in the management of the Company and its
Subsidiaries as may be agreed upon by the Manager and the Board of Directors,
including, without limitation, the collection of revenues and the payment of the
Company’s and its Subsidiaries’ debts and obligations and maintenance of
appropriate computer services to perform such administrative functions;

      (xi)  communicating on behalf of the Company and its Subsidiaries with the
holders of any equity or debt securities of the Company and its Subsidiaries as
required to satisfy the reporting and other requirements of any governmental
bodies or agencies or trading markets and to maintain effective relations with
such holders;

     (xii)  counseling the Company in connection with policy decisions to be
made by the Board of Directors;

    (xiii)  evaluating and recommending to the Board of Directors hedging
strategies and engaging in hedging activities on behalf of the Company and its
Subsidiaries, consistent with such strategies, as so modified from time to time,
with the Company’s status as a REIT, and with the Guidelines;

     (xiv)  counseling the Company regarding the maintenance of its status as a
REIT and monitoring compliance with the various REIT qualification tests and
other rules set out in the Code and Treasury Regulations thereunder and using
commercially reasonable efforts to cause the Company to qualify for taxation as
a REIT;

      (xv)  counseling the Company and its Subsidiaries regarding Asset holdings
in order for the Company or any Subsidiary not to fall within the definition of
“investment company” under the Investment Company Act or otherwise satisfy an
exemption or exclusion from the Investment Company Act and monitoring compliance
with the requirements for maintaining an exemption from the Investment Company
Act and using commercially reasonable efforts to cause the Company and its
Subsidiaries to maintain such exemption from the registration as an investment
company under the Investment Company Act;

     (xvi)  assisting the Company and its Subsidiaries in developing criteria
for asset purchase commitments that are specifically tailored to the investment
objectives of the Company and its Subsidiaries and making available to the
Company and its Subsidiaries its knowledge and experience with respect to
mortgage loans, real estate, real estate-related securities, other real
estate-related assets and non-real estate related assets;

6

--------------------------------------------------------------------------------





   (xvii)  furnishing reports and statistical and economic research to the
Company and its Subsidiaries regarding the activities of the Company and its
Subsidiaries and the services performed for the Company and its Subsidiaries by
the Manager;

   (xviii)  monitoring the operating performance of the Assets and providing
periodic reports with respect to Asset performance to the Board of Directors,
including comparative information with respect to such operating performance and
budgeted or projected operating results;

     (xix)  investing and re-investing any moneys and securities of the Company
and its Subsidiaries (including investing Assets in short-term financial
instruments pending investment of such Assets, payment of fees, costs and
expenses, or payments of dividends or distributions to stockholders and partners
of the Company and its Subsidiaries) and advising the Company and its
Subsidiaries as to its capital structure and capital raising;

      (xx)  causing the Company and its Subsidiaries to retain qualified
accountants and legal counsel, as applicable, to assist in developing
appropriate accounting procedures, compliance procedures and testing systems
with respect to financial reporting obligations and compliance with the
provisions of the Code applicable to REITs and to conduct quarterly compliance
reviews with respect thereto;

     (xxi)  assisting the Company and its Subsidiaries in qualifying to do
business in all applicable jurisdictions and to obtain and maintain all
appropriate licenses;

    (xxii)  assisting the Company in establishing any new Subsidiaries, which
may be Taxable REIT Subsidiaries or Qualified REIT Subsidiaries;

   (xxiii)  assisting the Company and its Subsidiaries in complying with all
regulatory requirements applicable to the Company and its Subsidiaries in
respect of its business activities, including preparing or causing the
preparation of all financial statements required under applicable regulations
and contractual undertakings and all reports and documents, if any, required
under the Exchange Act and the Securities Act or by the NYSE and any other
securities exchange or quotation systems on which the Company’s capital stock
may be traded or quoted;

    (xxiv)  assisting the Company and its Subsidiaries in taking all necessary
actions to enable the Company to make required tax filings and reports,
including soliciting stockholders for required information to the extent
provided by the provisions of the Code applicable to REITs;

     (xxv)  placing, or arranging for the placement of, all portfolio management
orders pursuant to its investment determinations for the Company and its
Subsidiaries either directly with the issuer or with a broker or dealer
(including any Affiliated broker or dealer);  

    (xxvi)  handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company and its Subsidiaries may be involved or to
which the Company may be subject arising out of the day-to-day operations of the
Company and its Subsidiaries (other than with the Manager or its Affiliates),
subject to such limitations or parameters as may be imposed from time to time by
the Board of Directors;

7

--------------------------------------------------------------------------------



   (xxvii)  using commercially reasonable efforts to cause expenses incurred by
or on behalf of the Company and its Subsidiaries to be commercially reasonable
or commercially customary and within any budgeted parameters or expense
guidelines set by the Board of Directors from time to time;

  (xxviii)    representing and making recommendations to the Company and its
Subsidiaries in connection with the purchase and finance of, and commitment to
purchase and finance, mortgage loans (including on a portfolio basis), real
estate, real estate-related securities, other real estate-related assets and
non-real estate-related assets, and the sale and commitment to sell such assets;

    (xxix)  advising the Company and its Subsidiaries with respect to and
structuring long-term financing vehicles for the portfolio of Assets, and
offering and selling securities publicly or privately in connection with any
such structured financing;

     (xxx)   serving as the consultant for the Company and its Subsidiaries with
respect to decisions regarding any of its financings, hedging activities or
borrowings undertaken by the Company and its Subsidiaries including (1)
assisting the Company and its Subsidiaries in developing criteria for debt and
equity financing that is specifically tailored to its objectives; and (2)
advising the Company and its Subsidiaries with respect to obtaining appropriate
financing for its Assets;

    (xxxi)  arranging marketing materials, advertising, industry group
activities (such as conference participations and industry organization
memberships) and other promotional efforts designed to promote the business of
the Company and its Subsidiaries;

   (xxxii)  performing such other services as may be reasonably required from
time to time for management and other activities relating to the Assets and
business of the Company and its Subsidiaries as the Board of Directors shall
reasonably request or the Manager shall deem appropriate under the particular
circumstances; and

  (xxxiii)  using commercially reasonable efforts to cause the Company and its
Subsidiaries to materially comply with all applicable laws.  

Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company and its
Subsidiaries with respect to the Assets.  Such services will include, but not be
limited to: (i) consulting with the Company and its Subsidiaries on the purchase
and sale of portfolio Assets; (ii) identifying other investment opportunities in
connection with managing the portfolio of Assets; (iii) collecting information
on, and submitting reports pertaining to Assets, interest rates and general
economic conditions; (iv) periodically reviewing and evaluating the performance
of the portfolio of Assets; (v) acting as liaison between the Company and its
Subsidiaries and banking, mortgage banking, investment banking and other parties
with respect to the purchase, financing and disposition of Assets; and (vi)
performing other customary functions related to portfolio
management.  Additionally, the Manager will perform monitoring services (the
“Monitoring Services”) on behalf of the Company and its Subsidiaries with
respect to any loan servicing activities provided by third parties. Such
Monitoring Services will include, but not be limited to: (i) negotiating
servicing agreements; (ii) acting as a liaison between the servicers of the
assets and the Company and its Subsidiaries; (iii) reviewing servicers’
delinquency, foreclosure and other reports on Assets; supervising claims filed
under any insurance policies; and (iv) enforcing the obligation of any servicer
to repurchase assets.

8

--------------------------------------------------------------------------------





   (c)  For the period and on the terms and conditions set forth in this
Agreement, the Company and each of its Subsidiaries hereby constitutes, appoints
and authorizes the Manager as its true and lawful agent and attorney-in-fact, in
its name, place and stead, to negotiate, execute, deliver and enter into such
credit finance agreements and arrangements and securities repurchase and reverse
repurchase agreements and arrangements, brokerage agreements, interest rate swap
agreements and such other agreements, instruments and authorizations on its
behalf on such terms and conditions as the Manager, acting in its sole and
absolute discretion, deems necessary or appropriate.  This power of attorney is
deemed to be coupled with an interest.

   (d)  The Manager may enter into agreements with third parties, for the
purpose of engaging one or more parties for and on behalf, and at the sole cost
and expense, of the Company and its Subsidiaries to provide property management,
asset management, leasing, development and/or other services to the Company and
its Subsidiaries pursuant to agreement(s) with terms which are then customary
for agreements regarding the provision of services to companies that have assets
similar in type, quality and value to the assets of the Company and its
Subsidiaries.

   (e)  To the extent that the Manager deems necessary or advisable, the Manager
may, from time to time, propose to retain one or more additional service
providers for the provision of sub-advisory services to the Manager in order to
enable the Manager to provide the services to the Company and its Subsidiaries
specified by this Agreement; provided that any such agreement (i) shall be on
terms and conditions substantially identical to the terms and conditions of this
Agreement or otherwise not adverse to the Company and its Subsidiaries, (ii)
shall not result in an increased Management Fee or expenses to the Company, and
(iii) shall be approved by the Independent Directors of the Company.  

   (f)  The Manager may retain, for and on behalf and at the sole cost and
expense of the Company and its Subsidiaries, such services of accountants, legal
counsel, appraisers, insurers, brokers, dealers, transfer agents, registrars,
developers, investment banks, financial advisors, due diligence firms,
underwriting review firms, banks and other lenders and others as the Manager
deems necessary or advisable in connection with the management and operations of
the Company and its Subsidiaries.  Notwithstanding anything contained herein to
the contrary, the Manager shall have the right to cause any such services to be
rendered by its employees or Affiliates (including having any “in-house” legal
opinions of the Company be issued by employees of the Manager).  The Company
shall pay or reimburse the Manager or its Affiliates performing such services
for the cost thereof; provided that such costs and reimbursements are no greater
than those which would be payable to comparable outside professionals or
consultants engaged to perform such services pursuant to agreements negotiated
on an arm’s-length basis.  

   (g)  The Manager may effect transactions by or through the agency of another
person with it or its Affiliates which have an arrangement under which that
party or its Affiliates will from time to time provide to or procure for the
Manager and/or its Affiliates goods, services or other benefits (including, but
not limited to, research and advisory services; economic and political analysis,
including valuation and performance measurement; market analysis, data and
quotation services; computer hardware and software incidental to the above goods
and services; clearing and custodian services and investment related
publications), the nature of which is such that provision can reasonably be
expected to benefit the Company as a whole and may contribute to an improvement
in the performance of the Company or the Manager or its Affiliates in providing
services to the Company on terms that no direct payment is made but instead the
Manager and/or its Affiliates undertake to place business with that party.  

   (h)  In executing portfolio transactions and selecting brokers or dealers,
the Manager will use its commercially reasonable efforts to seek on behalf of
the Company and its Subsidiaries the best overall terms available.  In assessing
the best overall terms available for any transaction, the Manager shall consider
all factors that it deems relevant, including without limitation the breadth of
the market in the security, the price of the security, the financial condition
and execution capability of the broker or dealer, and the reasonableness of
transaction costs, including commissions, mark-ups, markdowns or other expenses,
if any, both for the specific transaction and on a continuing basis.  In
evaluating the best overall terms available, and in selecting the broker or
dealer to execute a particular transaction, the Manager may also consider
whether such broker or dealer furnishes research and other information or
services to the Manager.

9

--------------------------------------------------------------------------------





   (i)  The Manager has no duty or obligation to seek in advance competitive
bidding for the most favorable commission rate applicable to any particular
purchase, sale or other transaction, or to select any broker-dealer on the basis
of its purported or “posted” commission rate, but will endeavor to be aware of
the current level of charges of eligible broker-dealers and to minimize the
expense incurred for effecting purchases, sales and other transactions to the
extent consistent with the interests and policies of the Company and its
Subsidiaries.  Although the Manager will generally seek competitive commission
rates, it is not required to pay the lowest commission or commission equivalent,
provided that such decision is made in good faith to effect the best interests
of the Company and its Subsidiaries.

   (j)  As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company and its Subsidiaries, prepare, or cause to be prepared,
with respect to any Investment, reports and other information with respect to
such Investment as may be reasonably requested by the Company.  

   (k)  The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company and its Subsidiaries, all reports, financial or
otherwise, with respect to the Company and its Subsidiaries reasonably required
by the Board of Directors in order for the Company and its Subsidiaries to
comply with its Governing Instruments or any other materials required to be
filed with any governmental body or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company’s and
its Subsidiaries’ books of account by a nationally recognized independent
accounting firm.  

   (l)  The Manager shall prepare regular reports for the Board of Directors to
enable the Board of Directors to review the Company’s and its Subsidiaries’
acquisitions, portfolio composition and characteristics, credit quality,
performance and compliance with the Guidelines and policies approved by the
Board of Directors.  

   (m)  Notwithstanding anything contained in this Agreement to the contrary,
except to the extent that the payment of additional moneys is proven by the
Company to have been required as a direct result of the Manager’s acts or
omissions which result in the right of the Company to terminate this Agreement
pursuant to Section 15 of this Agreement, the Manager shall not be required to
expend money (“Excess Funds”) in connection with any expenses that are required
to be paid for or reimbursed by the Company pursuant to Section 9 in excess of
that contained in any applicable Company Account (as herein defined) or
otherwise made available by the Company to be expended by the Manager
hereunder.  Failure of the Manager to expend Excess Funds out-of-pocket shall
not give rise or be a contributing factor to the right of the Company under
Section 13(a) of this Agreement to terminate this Agreement due to the Manager’s
unsatisfactory performance.  

   (n)  In performing its duties under this Section 2, the Manager shall be
entitled to rely reasonably on qualified experts and professionals (including,
without limitation, accountants, legal counsel and other service providers)
hired by the Manager at the Company’s and its Subsidiaries’ sole cost and
expense.  

10

--------------------------------------------------------------------------------



   (o)  After the Effective Date, the Manager will advise the Board of Directors
of changes in the equity ownership of the Manager.

SECTION 3.  DEVOTION OF TIME; NONCOMPETITION; NONSOLICITATION.  

   (a)  The Manager will provide the Company and its Subsidiaries with a
management team, including its Chief Executive Officer, President, Chief
Operating Officer, Chief Financial Officer, and Chief Legal Officer and other
support personnel, to provide the management services to be provided by the
Manager to the Company and its Subsidiaries hereunder, the members of which team
shall devote their full business time, energy and ability to the management of
the Company and its Subsidiaries as the Board of Directors deems necessary and
appropriate, commensurate with the level of activity of the Company and its
Subsidiaries from time to time.   The Manager shall provide the Company with a
succession plan, which must be reasonably acceptable to a majority of the
Independent Directors, setting forth the succession of replacement officers in
the event that a member of the management team is unable to provide management
services to the Manager.

   (b)  Each Company Executive Officer shall enter into an employment agreement
with the Manager, to which the Company shall be a third party beneficiary, that
provides that during the term of the Company Executive Officer’s employment and,
in the event of termination of the Company Executive Officer’s employment by the
Manager for Cause or voluntary termination of employment by the Company
Executive Officer (other than for Good Reason), for a period of one year
following such termination, the Company Executive Officer will not, directly or
indirectly, without the prior written consent of the Company, manage, operate,
join, control, participate in, or be connected as a stockholder (other than as a
holder of shares publicly traded on a stock exchange or the NASDAQ National
Market System), partner, or other equity holder with, or as an officer, director
or employee of, any private or public investment firm, broker dealer or real
estate investment trust whose principal business strategy is based on or who
engages in the trading, sales or management of mortgage-backed securities (the
“Business”) in any geographical region in which the Company engages in the
Business.  The employment agreement will further provide that it is further
expressly agreed that the Company will or would suffer irreparable injury of the
Company in violation of the preceding sentence of this Agreement and that the
Company would by reason of such competition be entitled to injunctive relief in
a court of appropriate jurisdiction, and the Company Executive Officer further
consents and stipulates to the entry of such injunctive relief in such a court
prohibiting the Company Executive Officer from competing with the Company or any
Subsidiary in the areas of Business in violation of this Agreement.  For the
purposes of this paragraph “Cause” means (i)  the Company Executive Officer’s
failure to substantially perform the duties described in his or her employment
agreement, (ii) acts or omissions constituting recklessness or willful
misconduct on the part of the Company Executive Officer in respect of his or her
fiduciary obligations to the Manager which is materially and demonstrably
injurious to the Manager, or (iii) the Company Executive Officer’s conviction
for fraud, misappropriation or embezzlement in connection with the assets of the
Company or the Manager.  In the case of clause (i) only, it shall also be a
condition precedent to the Manager’s right to terminate the Company Executive
Officer’s employment for Cause that (1) the Manager shall first have given the
Company Executive Officer written notice stating with specificity the reason for
the termination (“breach”) at least 60 days before such determination and the
Company Executive Officer and his or her counsel are given the opportunity to
answer such grounds for termination in person, at a hearing or in writing, in
the Company Executive Officer’s discretion; and (2) if such breach is
susceptible to cure or remedy, a period of 60 days from and after the giving of
the notice described in (1) shall have elapsed without the Company Executive
Officer having effectively cured or remedied such breach during such 30-day
period, unless such breach cannot be cured or remedied within 60 days, in which
case the period for remedy or cure shall be extended for a reasonable time (not
to exceed an additional 30 days), provided the Company Executive Officer has
made and continues to make a diligent effort to effect such remedy or cure.  In
the case of clause (iii) above, the Company Executive Officer’s employment may
be terminated immediately without any advance written notice.  For the purposes
of this paragraph “Good Reason” means the occurrence of one or more of the
following without the Company Executive Officer’s written consent: (i) a
material breach of this Agreement by the Company, (ii) a materially significant
change by the Company in the Company Executive Officer’s duties, authorities or
responsibilities, (iii) the relocation by the Company of the Company Executive
Officer’s principal place of employment more than 60 miles from New York, New
York, or (iv) the failure of the Company to obtain the assumption in writing of
its obligations to perform this Agreement by any successor to all or
substantially all of the assets or business of the Company within fifteen (15)
days upon a merger, consolidation, sale or similar transaction, provided however
that none of the events specified in (i), (ii), or (iii) shall constitute Good
Reason unless the Company Executive Officer shall have notified the Company in
writing describing the events which constitute Good Reason and the Company shall
have failed to cure such event within a reasonable period, not to exceed thirty
(30) days, after the Company’s actual receipt of such written notice.

11

--------------------------------------------------------------------------------





  (c)  During the Term of this Agreement and, in the event of termination of
this Agreement by the Manager pursuant to Section 13(b), for a period of one
year following such termination, the Manager will not, directly or indirectly,
without the prior written consent of the Company, manage, operate, join,
control, participate in, or advise any real estate investment trust whose
business strategy is based on or who engages in the Business in any geographical
region in which the Company engages in the Business.  It is further expressly
agreed that the Company will or would suffer irreparable injury of the Company
in violation of the preceding sentence of this Agreement and that the Company
would by reason of such competition be entitled to injunctive relief in a court
of appropriate jurisdiction, and the Manager further consents and stipulates to
the entry of such injunctive relief in such a court prohibiting the Manager from
competing with the Company or any Subsidiary, in the areas of Business in
violation of this Agreement.

SECTION 4.  AGENCY.  

(a)  The Manager shall act as agent of the Company and each Subsidiary in
making, acquiring, financing and disposing of Assets, disbursing and collecting
the Company’s funds, paying the debts and fulfilling the obligations of the
Company and each Subsidiary, supervising the performance of professionals
engaged by or on behalf of the Company and the Subsidiaries, and handling,
prosecuting and settling any claims of or against the Company or Subsidiary, the
Board of Directors, and holders of the Company’s and the Subsidiaries’ Assets.  

(b)  Managers, partners, officers, employees and agents of the Manager or
Affiliates of the Manager may serve as directors, officers, employees, agents,
nominees or signatories for the Company or any Subsidiary, to the extent
permitted by their Governing Instruments or by any resolutions duly adopted by
the Board of Directors pursuant to the Company’s Governing Instruments.  When
executing documents or otherwise acting in such capacities for the Company or
the Subsidiary, such persons shall use their respective titles in the Company or
the Subsidiary.  

(c)  The Manager is authorized, for and on behalf of, and at the sole cost and
expense of the Company and the Subsidiaries, to employ securities dealers for
the purchase and sale of Assets as the Manager deems necessary or appropriate,
in its sole discretion. All trades will be executed with established securities
dealers which are approved by the Manager selected in a manner consistent with
best execution. No concessions on prices will be made to any dealer by reason of
services or goods provided or offered to be provided. In addition to the gross
dealing price, the Manager will take into account the level of charges, mark up
or mark down made by the counterparty and the creditworthiness of the
counterparty.

12

--------------------------------------------------------------------------------



(d)  The Company (including the Board of Directors) agrees to take, or cause to
be taken, all actions reasonably required to permit and enable the Manager to
carry out its duties and obligations under this Agreement, including, without
limitation, all steps reasonably necessary to allow the Company to file any
registration statement in a timely manner or to deliver any financial statements
or other reports with respect to the Company or any Subsidiary.  If the Manager
is not able to provide a service, or in the reasonable judgment of the Manager
it is not prudent to provide a service, without the approval of the Board of
Directors or the Independent Directors, as applicable, then the Manager shall
use good faith reasonable efforts to promptly obtain such approval and shall be
excused from providing such service (and shall not be in breach of this
Agreement) until the applicable approval has been obtained.

SECTION 5.  BANK ACCOUNTS.  At the direction of the Board of Directors, the
Manager may establish and maintain one or more bank accounts in the name of the
Company or any Subsidiary (any such account, a “Company Account”), and may
collect and deposit funds into any such Company Account or Company Accounts, and
disburse funds from any such Company Account or Company Accounts, under such
terms and conditions as the Board of Directors may approve; and the Manager
shall from time to time render appropriate accountings of such collections and
payments to the Board of Directors and, upon request, to the auditors of the
Company or any Subsidiary.  

SECTION 6.  RECORDS; CONFIDENTIALITY.  The Manager shall maintain appropriate
books of accounts and records relating to services performed under this
Agreement, and such books of account and records shall be accessible for
inspection by representatives of the Company or any Subsidiary at any time
during normal business hours upon reasonable advance notice.  The Manager shall
keep confidential any and all information obtained in connection with the
services rendered under this Agreement and shall not disclose any such
information (or use the same except in furtherance of its duties under this
Agreement) to non-Affiliated third parties except (i) with the prior written
consent of the Board of Directors; (ii) to legal counsel, accountants and other
professional advisors; (iii) to appraisers, financing sources and others in the
ordinary course of the Company’s and its Subsidiaries’ business; (iv) to
governmental officials having jurisdiction over the Company or any Subsidiary;
(v) in connection with any governmental or regulatory filings of the Company or
any Subsidiary or disclosure or presentations to Company or Subsidiary
investors; or (vi) as required by law or legal process to which the Manager or
any Person to whom disclosure is permitted hereunder is a party.  The foregoing
shall not apply to information which has previously become publicly available
through the actions of a Person other than the Manager not resulting from the
Manager’s violation of this Section 6.  The provisions of this Section 6 shall
survive the expiration or earlier termination of this Agreement for a period of
one (1) year.  

SECTION 7.  OBLIGATIONS OF MANAGER; RESTRICTIONS.  

   (a)  The Manager shall require each seller or transferor of investment assets
to the Company and its Subsidiaries to make such representations and warranties
regarding such assets as may, in the judgment of the Manager, be necessary and
appropriate.  In addition, the Manager shall take such other action as it deems
necessary or appropriate with regard to the protection of the Assets.  

   (b)  The Manager shall refrain from any action that, in its sole judgment
made in good faith, (i) is not in compliance with the Guidelines, (ii) would
adversely affect the status of the Company as a REIT under the Code, (iii) would
adversely affect the status of the Company or the Subsidiary under the
Investment Company Act or the Company’s or any Subsidiary’s reliance on any
exemption from registration as an “investment company” under the Investment
Company Act, or (iv) would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or any
Subsidiary or that would otherwise not be permitted by the Company’s Governing
Instruments.  If the Manager is ordered to take any such action by the Board of
Directors, the Manager shall promptly notify the Board of Directors of the
Manager’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Governing
Instruments.  Notwithstanding the foregoing or any other provisions of this
Agreement, the Manager, its directors, officers, stockholders and employees
shall not be liable to the Company or any Subsidiary, the Board of Directors, or
the Company’s or any Subsidiary’s stockholders or partners, for any act or
omission by the Manager, its directors, officers, stockholders or employees
except as provided in Section 11 of this Agreement.  

13

--------------------------------------------------------------------------------





   (c)  The Board of Directors periodically reviews the Guidelines and the
Company’s portfolio of Assets but will not review each proposed investment,
except as otherwise provided herein.  If a majority of the Independent Directors
determine in their periodic review of transactions that a particular transaction
does not comply with the Guidelines, then a majority of the Independent
Directors will consider what corrective action, if any, can be taken.  The
Manager shall be permitted to rely upon the direction of the Secretary of the
Company to evidence the approval of the Board of Directors or the Independent
Directors with respect to a proposed investment.  

   (d)  The Manager shall at all times during the term of this Agreement
maintain “errors and omissions” insurance coverage and other insurance coverage
which is customarily carried by property, asset and investment managers
performing functions similar to those of the Manager under this Agreement with
respect to assets similar to the assets of the Company and its Subsidiaries, in
an amount which is comparable to that customarily maintained by other managers
or servicers of similar assets.  

   (e)  Each of executive officers initially provided by the Manager pursuant to
Section 3(a) (Wellington J. Denahan, Kevin G. Keyes, Kathryn F. Fagan, R.
Nicholas Singh and James P. Fortescue) shall, respectively, own an amount of the
Company’s shares of common stock equal to at least six times their respective
2012 base salaries with the Company within three years from the Effective Date.
For purposes of this requirement, vested shares from any restricted share grants
shall be included in the amount of the Company's shares of common stock owned by
the executive officers.

SECTION 8.  COMPENSATION.  

   (a)  During the Initial Term and any Renewal Term (each as defined below),
the Company shall pay the Manager the Management Fee monthly in arrears
commencing with the month in which this Agreement was executed. If applicable,
the initial payment and final installment of the Management Fee will be
pro-rated based on the number of days during the initial and final month,
respectively, that this Agreement was in effect.  

   (b)  The Manager shall compute each installment of the Management Fee within
five days after the end of the calendar month with respect to which such
installment is payable.  A copy of the computations made by the Manager to
calculate such installment shall thereafter, for informational purposes only and
subject in any event to Section 13(a) of this Agreement, promptly be delivered
to the Board of Directors and, upon such delivery, payment of such installment
of the Management Fee shown therein shall be due and payable no later than the
date which is five business days after the date of delivery to the Board of
Directors of such computations.  

   (c)  All compensation, including, without limitation, salaries, bonus and
other wages, payroll taxes and the cost of employee benefit plans other than
discretionary incentive compensation provided to employees in accordance with
Section 8(f), and costs of insurance other than liability insurance as
contemplated by Section 9(b)(iii), related to any employees of the Company or
any of its Subsidiaries who remain employees thereof for regulatory or corporate
efficiency reasons will be deducted from the Management Fee.

14

--------------------------------------------------------------------------------



   (d)  The Management Fee is subject to adjustment pursuant to and in
accordance with the provisions of Section 13(a) of this Agreement.  

   (e)  The Company and the Manager agree that the Manager (as determined by the
Company’s Chief Financial Officer in good faith) shall prepare a pro forma
calculation that sets forth a calculation of the Management Fee as if this
Agreement was in effect for the period from January 1, 2013 until the Effective
Date (the “Pro Forma Calculation”).  The Company shall pay to the Manager, in
July 2013, an amount equal to the Pro Forma Calculation minus the actual amount
of cash compensation paid to any employees of the Company and any of its
Subsidiaries for the period from January 1, 2013 until the Effective Date.  

SECTION 9.  EXPENSES OF THE COMPANY.  

   (a)  The Manager shall be responsible for the compensation expenses related
to any and all personnel of the Manager, including without limitation, salaries,
bonus and other wages, payroll taxes and the cost of the employee benefit plans
of such personnel, and costs of insurance with respect to such personnel (other
than liability insurance as contemplated by Section 9(b)(iii)).

   (b)  The Company shall pay all of its expenses and shall reimburse the
Manager for documented expenses of the Manager incurred on its behalf (the
“Expenses”), excepting those expenses that are specifically the responsibility
of the Manager as set forth herein.  Without limiting the generality of the
foregoing, Expenses include, but are not limited to, the following:

       (i)  expenses in connection with the issuance and transaction costs
incident to the acquisition, disposition and financing of Assets;

      (ii)  costs of legal, tax, accounting, consulting, auditing,
administrative and other similar services rendered for the Company and its
Subsidiaries by third party providers retained by the Manager.

     (iii)  the compensation of the Independent Directors and expenses of the
Company’s directors and the cost of liability insurance to indemnify the
directors and officers of the Company, its Subsidiaries and the Manager;

      (iv)  costs associated with the establishment and maintenance of any
credit facilities or other indebtedness of the Company and its Subsidiaries
(including commitment fees, accounting fees, legal fees, closing and other
similar costs) or any securities offerings of the Company and its Subsidiaries;

       (v)  expenses connected with communications to holders of securities of
the Company or its Subsidiaries and other bookkeeping and clerical work
necessary in maintaining relations with holders of such securities and in
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, all costs of preparing and
filing required reports with the Securities and Exchange Commission, the costs
payable by the Company to any transfer agent and registrar in connection with
the listing and/or trading of the Company’s stock on any exchange or other
market center, the fees payable by the Company to any such exchange in
connection with its listing, costs of preparing, printing and mailing the
Company’s annual report to its stockholders and proxy materials with respect to
any meeting of the stockholders of the Company;

15

--------------------------------------------------------------------------------





      (vi)  costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third-party vendors
that is used solely for the Company and its Subsidiaries;

     (vii)  expenses incurred by managers, officers, employees and agents of the
Manager for travel on behalf of the Company and its Subsidiaries and other
out-of-pocket expenses incurred by managers, officers, employees and agents of
the Manager in connection with the purchase, financing, refinancing, sale or
other disposition of Assets or establishment and maintenance of any credit
facilities and other indebtedness or any securities offerings of the Company and
its Subsidiaries;

    (viii)  costs and expenses incurred with respect to market information
systems and publications, research publications and materials, and settlement,
clearing and custodial fees and expenses;

      (ix)  compensation and expenses of the custodian and transfer agent of the
Company and its Subsidiaries, if any;

       (x)  the costs of maintaining compliance with all federal, state and
local rules and regulations or any other regulatory agency;

      (xi)  all taxes and license fees;

     (xii)  all insurance costs incurred in connection with the operation of the
business of the Company and its Subsidiaries except for the costs attributable
to the insurance that the Manager elects or is required by Sections 7(d), 8(c)
or 9(b)(iii) to carry for itself and its employees and employees of the Company
and its Subsidiaries who remain employees thereof for regulatory or corporate
efficiency reasons;

    (xiii)  costs and expenses incurred in contracting with third parties for
the servicing and special servicing of assets of the Company and its
Subsidiaries;

     (xiv)  all other costs and expenses relating to the business and investment
operations of the Company and its Subsidiaries, including, without limitation,
the costs and expenses of acquiring, owning, protecting, maintaining, developing
and disposing of Assets, including appraisal, reporting, audit and legal fees;

      (xv)  expenses relating to any office(s) or office facilities, including
but not limited to disaster backup recovery sites and facilities, maintained for
the Company and its Subsidiaries or Assets separate from the office or offices
of the Manager;

     (xvi)  expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board of Directors to or on account of the holders of securities of the Company
or its Subsidiaries, including, without limitation, in connection with any
dividend reinvestment plan;

    (xvii)  any judgment or settlement of pending or threatened proceedings
(whether civil, criminal or otherwise) against the Company or any Subsidiary, or
against any trustee, director or officer of the Company or of any Subsidiary in
his capacity as such for which the Company or any Subsidiary is required to
indemnify such trustee, director or officer by any court or governmental agency;

16

--------------------------------------------------------------------------------





  (xviii)  all rent, telephone, utilities, office furniture, equipment,
machinery and other office, internal and overhead expenses of the Company, its
Subsidiaries, the Manager and its Affiliates required for the operations of the
Company and its Subsidiaries; and

     (xix)  all other expenses actually incurred by the Manager which are
reasonably necessary for the performance by the Manager of its duties and
functions under this Agreement.  

The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred and have not yet been paid or are incurred in connection with such
expiration or termination.  

SECTION 10.  CALCULATIONS OF EXPENSES.  

The Manager shall prepare a statement documenting the Expenses of the Company
and its Subsidiaries and the Expenses incurred by the Manager on behalf of the
Company during each month, and shall deliver such statement to the Company
within 5 days after the end of each month.  Expenses incurred by the Manager on
behalf of the Company shall be reimbursed by the Company to the Manager on the
fifth (5th) business day immediately following the date of delivery of such
statement; provided, however, that such reimbursements may be offset by the
Manager against amounts due to the Company.  Cost and expense reimbursement to
the Manager shall be subject to adjustment at the end of each calendar year in
connection with the annual audit of the Company. The provisions of this Section
10 shall survive the expiration or earlier termination of this Agreement.  

SECTION 11.  LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.  

   (a)  The Manager assumes no responsibility under this Agreement other than to
render the services called for under this Agreement in good faith and shall not
be responsible for any action of the Board of Directors in following or
declining to follow any advice or recommendations of the Manager, including as
set forth in Section 7(b) of this Agreement.  The Manager, its officers,
directors, employees, any Person controlling or controlled by the Manager and
any Person providing sub-advisory services to the Manager and the officers,
directors and employees of the Manager, its officers, directors, employees and
any such Person will not be liable to the Company or any Subsidiary, to the
Board of Directors, or the Company’s or any Subsidiary’s stockholders or
partners for any acts or omissions by any such Person, pursuant to or in
accordance with this Agreement, except by reason of acts constituting bad faith,
willful misconduct, gross negligence or reckless disregard of the Manager’s
duties under this Agreement.  The Company and each Subsidiary shall, to the full
extent lawful, reimburse, indemnify and hold the Manager, its officers,
stockholders, directors, employees, any Person controlling or controlled by the
Manager and any Person providing sub-advisory services to the Manager, together
with the managers, officers, directors and employees of the Manager, its
officers, members, directors, employees, and any such Person (each a “Manager
Indemnified Party”), harmless of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
attorneys’ fees) in respect of or arising from any acts or omissions of such
Manager Indemnified Party made in good faith in the performance of the Manager’s
duties under this Agreement and not constituting such Manager Indemnified
Party’s bad faith, willful misconduct, gross negligence or reckless disregard of
the Manager’s duties under this Agreement.  

   (b)  The Manager shall, to the full extent lawful, reimburse, indemnify and
hold the Company (or any Subsidiary), its stockholders, directors, officers and
employees and each other Person, if any, controlling the Company (each, a
“Company Indemnified Party” and together with a Manager Indemnified Party, the
“Indemnitee”), harmless of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
attorneys’ fees) in respect of or arising from the Manager’s bad faith, willful
misconduct, gross negligence or reckless disregard of its duties under this
Agreement.  

17

--------------------------------------------------------------------------------





   (c)  The Indemnitee will promptly notify the party against whom indemnity is
claimed (the “Indemnitor”) of any claim for which it seeks indemnification;
provided, however, that the failure to so notify the Indemnitor will not relieve
the Indemnitor from any liability which it may have hereunder, except to the
extent such failure actually prejudices the Indemnitor.  The Indemnitor shall
have the right to assume the defense and settlement of such claim; provided,
that the Indemnitor notifies the Indemnitee of its election to assume such
defense and settlement within thirty (30) days after the Indemnitee gives the
Indemnitor notice of the claim.  In such case, the Indemnitee will not settle or
compromise such claim, and the Indemnitor will not be liable for any such
settlement made without its prior written consent.  If the Indemnitor is
entitled to, and does, assume such defense by delivering the aforementioned
notice to the Indemnitee, the Indemnitee will (i) have the right to approve the
Indemnitor’s counsel (which approval will not be unreasonably withheld, delayed
or conditioned), (ii) be obligated to cooperate in furnishing evidence and
testimony and in any other manner in which the Indemnitor may reasonably request
and (iii) be entitled to participate in (but not control) the defense of any
such action, with its own counsel and at its own expense.

SECTION 12.  NO JOINT VENTURE.  Nothing in this Agreement shall be construed to
make the Company and each Subsidiary and the Manager partners or joint venturers
or impose any liability as such on either of them.  

SECTION 13.  TERM; TERMINATION.  

   (a)  Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until December 31, 2014 (the “Initial Term”) and
shall be automatically renewed for a one-year term ending each anniversary date
thereafter (a “Renewal Term”) unless two-thirds of the Independent Directors or
the holders of a majority of the outstanding shares of common stock elect to
terminate the Agreement in their sole discretion and for any or no reason, at
any time during the Term or any Renewal Term.  If an election is made to
terminate this Agreement as set forth above, the Company shall deliver to the
Manager prior written notice of the Company’s intention to terminate this
Agreement not less than one hundred eighty (180) days prior to the date
designated by the Company on which the Manager shall cease to provide services
under this Agreement and this Agreement shall terminate on such date.  

   (b)  The Manager may terminate this Agreement by providing prior written
notice of the Manager’s intention to terminate this Agreement not less than one
hundred eighty (180) days prior to the date designated by the Manager on which
the Manager shall cease to provide services under this Agreement and this
Agreement shall terminate on such date.  

   (c)  In the event of a Sale of the Manager without the prior written consent
of the Independent Directors, this Agreement shall terminate automatically
effective as of the date of such sale.

   (d)  If this Agreement is terminated pursuant to Section 13, such termination
shall be without any further liability or obligation of either party to the
other, except as provided in Sections 6, 9, 10, and 16 of this Agreement.  In
addition, Sections 11 and 21 of this Agreement shall survive termination of this
Agreement.

18

--------------------------------------------------------------------------------





SECTION 14.  ASSIGNMENT.  

(a) Except as set forth in Section 14(b) of this Agreement, this Agreement shall
terminate automatically in the event of its “assignment” (as defined under the
Investment Advisers Act of 1940), in whole or in part, by the Manager, unless
such assignment is consented to in writing by the Company with the consent of a
majority of the Independent Directors.  Any such permitted assignment shall bind
the assignee under this Agreement in the same manner as the Manager is bound,
and the Manager shall be liable to the Company for all errors or omissions of
the assignee under any such assignment.  In addition, the assignee shall execute
and deliver to the Company a counterpart of this Agreement naming such assignee
as Manager.  This Agreement shall not be assigned by the Company without the
prior written consent of the Manager, except in the case of assignment by the
Company to another REIT or other organization which is a successor (by merger,
consolidation, purchase of assets, or similar transaction) to the Company, in
which case such successor organization shall be bound under this Agreement and
by the terms of such assignment in the same manner as the Company is bound under
this Agreement.  

(b) Notwithstanding any provision of this Agreement, the Manager may, without
the written consent of the Company,  (i) assign this Agreement to an Affiliate
of the Manager that is a successor to the Manager by reason of a restructuring
or other internal reorganization among the Manager and any one or more of its
Affiliates without the consent of the majority of the Independent Directors and
(ii) delegate to one or more of its Affiliates the performance of any of its
responsibilities so long as it remains liable for the Affiliate's performance In
addition, provided that the Manager provides prior written notice to the Company
for informational purposes only, nothing contained in this Agreement shall
preclude any pledge, hypothecation or other transfer of any amounts payable to
the Manager under this Agreement.  

SECTION 15.  TERMINATION FOR CAUSE.  

   (a)  The Company may terminate this Agreement effective immediately upon
written notice of termination from the Company to the Manager if (i) the
Manager, its agents or its assignees have materially breached any provision of
this Agreement and such breach shall have continued for a period of thirty (30)
days after written notice thereof specifying such breach and requesting that the
same be remedied in such 30-day period (or forty-five (45) days after written
notice of such breach if the Manager takes steps to cure such breach within
thirty (30) days of the written notice), (ii) the Manager engages in any act of
fraud, misappropriation of funds, or embezzlement against the Company or any
Subsidiary, (iii) there is an event of any gross negligence on the part of the
Manager in the performance of its duties under this Agreement, (iv) there is a
commencement of any proceeding relating to the Manager’s Bankruptcy or
insolvency, or (v) there is a dissolution of the Manager.

   (b)  The Manager may terminate this Agreement effective immediately upon
written notice of termination to the Company in the event that the Company shall
default in the performance or observance of any material term, condition or
covenant contained in this Agreement and such default shall have continued for a
period of thirty (30) days after written notice thereof specifying such default
and requesting that the same be remedied in such 30-day period.  

   (c)  The Manager may terminate this Agreement in the event the Company
becomes required to register as an “investment company” under the Investment
Company Act, with such termination deemed to have occurred immediately prior to
such event.  

SECTION 16.  ACTION UPON TERMINATION.  From and after the effective date of
termination of this Agreement, pursuant to Sections 13 or 15 of this Agreement,
the Manager shall not be entitled to compensation for further services under
this Agreement, but shall be paid all compensation accruing to the date of
termination.  Upon such termination, the Manager shall forthwith:

19

--------------------------------------------------------------------------------





       (i)  after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;

      (ii)  deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company or a Subsidiary; and

     (iii)  deliver to the Board of Directors all property and documents of the
Company or any Subsidiary then in the custody of the Manager.  

SECTION 17.  RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST.  The
Manager agrees that any money or other property of the Company or Subsidiary
held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or Subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such Subsidiary.  Upon the receipt by the Manager of
a written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or any Subsidiary any money or other
property then held by the Manager for the account of the Company or any
Subsidiary under this Agreement, the Manager shall release such money or other
property to the Company or any Subsidiary within a reasonable period of time,
but in no event later than thirty (30) days following such request.  The Manager
shall not be liable to the Company, any Subsidiary, the Independent Directors,
or the Company’s or a Subsidiary’s stockholders or partners for any acts
performed or omissions to act by the Company or any Subsidiary in connection
with the money or other property released to the Company or any Subsidiary in
accordance with the second sentence of this Section 17.  The Company and any
Subsidiary shall indemnify the Manager and its officers, directors, employees,
managers, officers and employees against any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever, which arise
in connection with the Manager’s release of such money or other property to the
Company or any Subsidiary in accordance with the terms of this Section
17.  Indemnification pursuant to this provision shall be in addition to any
right of the Manager to indemnification under Section 11 of this Agreement.  

SECTION 18.  REPRESENTATIONS AND WARRANTIES.

   (a)  The Company hereby represents and warrants to the Manager as follows:

       (i)  The Company is duly organized, validly existing and in good standing
under the laws of the State of Maryland, has the corporate power and authority
and the legal right to own and operate its assets, to lease any property it may
operate as lessee and to conduct the business in which it is now engaged and is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Company.

      (ii)  The Company has the corporate power and authority and the legal
right to make, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and all obligations required hereunder. No consent
of any other Person, including stockholders and creditors of the Company, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Company in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
officer of the Company, and this Agreement constitutes, and each instrument or
document required hereunder when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

20

--------------------------------------------------------------------------------





     (iii)  The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Company, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Company, or the Governing Instruments of, or any securities issued by the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, and
will not result in, or require, the creation or imposition of any lien or any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

   (b)  The Manager hereby represents and warrants to the Company as follows:

       (i)  The Manager is duly organized, validly existing and in good standing
under the laws of the State of Delaware, has the corporate power and authority
and the legal right to own and operate its assets, to lease the property it
operates as lessee and to conduct the business in which it is now engaged and is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Manager.

      (ii)  The Manager has the corporate power and authority and the legal
right to make, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and all obligations required hereunder. No consent
of any other Person, including members and creditors of the Manager, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Manager in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
officer of the Manager, and this Agreement constitutes, and each instrument or
document required hereunder when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Manager enforceable
against the Manager in accordance with its terms.

     (iii)  The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Manager, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Manager, or the Governing Instruments of, or any securities issued by the
Manager or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Manager is a party or by which the
Manager or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Manager, and will not result in, or require, the creation or
imposition of any lien or any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

21

--------------------------------------------------------------------------------





SECTION 19.  NOTICES.  Unless expressly provided otherwise in this Agreement,
all notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made and received when delivered against receipt or upon actual receipt
of (i) personal delivery, (ii) delivery by reputable overnight courier, (iii)
delivery by facsimile transmission with telephonic confirmation or (iv) delivery
by registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:

  (a)   If to the Company:   Annaly Capital Management, Inc. 1211 Avenue of the
Americas Suite 2902 New York, New York 10036 Attention: R. Nicholas Singh, Esq.
  (b) If to the Manager:   Annaly Management Company LLC 1211 Avenue of the
Americas Suite 2902 New York, New York 10036 Attention: Wellington J. Denahan

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 19 for the giving of notice.  

SECTION 20.  BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.  

SECTION 21.  ENTIRE AGREEMENT.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this
Agreement.  The express terms of this Agreement control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms of
this Agreement.  

SECTION 22.  AMENDMENTS.  This Agreement may not be modified or amended other
than by an agreement in writing signed by the parties hereto.  

22

--------------------------------------------------------------------------------





SECTION 23.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK  WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES TO THE CONTRARY (BUT WITH REFERENCE TO SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW, WHICH BY ITS TERMS APPLIES TO
THIS AGREEMENT).

SECTION 24.  NO WAIVER; CUMULATIVE REMEDIES.  No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.  No waiver of any provision hereto shall be
effective unless it is in writing and is signed by the party asserted to have
granted such waiver.  

SECTION 25.  HEADINGS.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed part of this
Agreement.  

SECTION 26.  COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.  

SECTION 27.  SEVERABILITY.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 28.  GENDER.  Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

SECTION 29.  JOINDER.  Each Subsidiary of the Company will become a party to
this Agreement by executing a Joinder Agreement substantially in the form
attached hereto as Exhibit B.

[SIGNATURE PAGE FOLLOWS]



23

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


  ANNALY CAPITAL MANAGEMENT, INC.    

By:

/s/ E. Wayne Nordberg

Name:

E. Wayne Nordberg

Title:

Independent DIrector

    ANNALY MANAGEMENT COMPANY LLC    

By:

/s/ Wellington J. Denahan

Name:

Wellington J. Denahan

Title:

Member

24

--------------------------------------------------------------------------------





EXHIBIT A


GUIDELINES


 *          No investment shall be made that would cause the Company to fail to
   qualify as a REIT for federal income tax purposes;

 *          No investment shall be made that would cause the Company to be
   required to register as an investment company under the Investment Company
   Act;

 *          Any assets the Company purchases will be in the targeted assets of
   the Company (as determined from time to time by the Board of Directors); and

 *          Until appropriate assets can be identified, the Manager may deploy
   the proceeds of any offerings of capital stock of the Company or other cash
   of the Company in interest-bearing, short-term investments, including money
   market accounts and/or funds that are consistent with the Company’s intention
   to qualify as a REIT.

A-1

--------------------------------------------------------------------------------





EXHIBIT B

FORM OF JOINDER AGREEMENT



 Reference is hereby made to the MANAGEMENT AGREEMENT made as of             ,
2013 (the “Agreement”) by and among Annaly Management Company LLC, a Delaware
limited liability company (together with its permitted assignees, the
“Manager”), ANNALY CAPITAL MANAGEMENT, INC., a Maryland corporation (the
“Company”), and each Subsidiary (as defined therein) of the Company that becomes
a party to the Agreement pursuant to Section 29, and shall become effective and
binding on the Manager and the Company as of July 1, 2013 (the “Effective
Date”).  

Pursuant to and in accordance with Section 29 of the Agreement, the undersigned
hereby agrees that upon the execution of this Joinder Agreement, it shall become
a party to the Agreement and shall be fully bound by, and subject to, all of the
covenants, terms and conditions of the Agreement as though an original party
thereto and shall be deemed to be a Subsidiary of the Company for all purposes
thereof.

 Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Agreement.

 

By:

 

Name:

 

Title:

B-1